84 Ga. App. 739 (1951)
67 S.E.2d 143
TAYLOR
v.
CITY OF ATLANTA.
33700.
Court of Appeals of Georgia.
Decided September 21, 1951.
Rehearing Denied October 18, 1951.
*741 Isaac M. Wengrow, for plaintiff in error.
J. C. Savage, J. C. Murphy, J. M. B. Bloodworth, John E. Feagin, Henry L. Bowden, contra.
TOWNSEND, J.
Where, as here, on a certiorari from a trial court, the certiorari bond is signed by one as agent for the surety named thereon, the authority of such agent must expressly appear. The signature on the bond in this case being "Robert Lee Taylor (Seal) Principal; Mrs. A. M. Garner (Seal) By John Mitchell, Atty. in fact, Security" and no power of attorney being shown in John Mitchell to act for the security in such manner as to make the signing of her name by him binding upon her, the bond was not valid, and the court did not err in dismissing the certiorari. Darby v. City of Atlanta, 83 Ga. App. 579 (63 S. E. 2d, 121); Duncan v. City of Atlanta, 59 Ga. App. 335 (200 S. E. 815); Chiles v. City of Atlanta, 51 Ga. App. 69 (179 S. E. 596); Garrett v. City of Atlanta, 51 Ga. App. 69 (179 S. E. 597); Mantovani v. City of Atlanta, 43 Ga. App. 787 (160 S. E. 129).
Judgment affirmed. MacIntyre, P. J., and Gardner, J., concur.